department of the treasury internal_revenue_service teige eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date feb person to contact identification_number contact telephone number in reply refer to ein uil certified mail return receipt requested dear this is a final revocation letter as to your exempt status under sec_501 of the internal an revenue code the internal revenue service’s recognition of your organization as organization described in sec_501 is hereby revoked effective january we have made this determination for the following reasons no part of your net_earnings inures to you have tailed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by lr c sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 as such you failed to meet the requirements of llr c sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you are operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december and for all years thereafier processing of income_tax returns and assessment of any taxes due wil not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours tamra heoke maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number employee id contact numbers telephone fax manager’s name id number employee id manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely wak lngg for maria hooke director eo examinations letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer issue 20xx tax identification_number year period ended whether facts qualifies for exemption under sec_501 of the internal_revenue_code irc exhibit a provides copies of the internal_revenue_service correspondence requesting that a dissolution clause provide financial statements and minutes submit documentation to amend their articles of incorporation to include the revenue_agent sent the second third and fourth request via certified mail the organization refused to sign for it exhibit b provides copies of the form_1023 application of exempt status and addendums that the purpose of provided to the service as described in form_1023 states purpose is to improve the way children with disabilities are served in the provide the families of children with disabilities with multiple services under one roof where clients can discuss and share information their services include speech therapy occupational therapy psychology and counseling educational therapy autism therapy behavior therapy and treatment for individuals with anxiety disorders they services are limited for children from ages birth to with neurological disorders such as autism pervasive developmental delay attention deficit hyperactivity disorder obsessive compulsive disorder general anxiety disorder tourette syndrome trichotillomania and excoriation disorder they the organization refused to cooperate with the examination has an active phone number and facebook page has not filed their form_990 n ez for the tax period ending december 20xx law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated for one or more of the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx purposes specified in that section if an organization fails to meet either the organizational or operation test it is not exempt tax identification_number year period ended sec_1_501_c_3_-1 provides that an organization is organized exclusively for the required purposes only when its articles or other creating document authorizes it to carry on only activities that are in furtherance of those purposes an organization is not organized exclusively for exempt purposes if its articles expressly empower it to carry on other than as an insubstantial part of its activities activities which are not in furtherance of exempt purposes even though such organization is by the terms of such articles created for a purpose that is not broader than the purposes specified in sec_501 sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov -page_2 schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer to determine whether such entity is operated for the purposes for which it was granted tax- exempt status and to determine its liability for any unrelated_business_income_tax 20xx tax payers position unknown- the taxpayer has not responded to the service’s request for documentation regarding their exempt status and correcting their dissolution clause despite numerous attempts made by the service governments position it is the internal revenue service's position that requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 sec_1_501_c_3_-1 and sec_1_501_c_3_-1 because their articles of incorporation lack the mandatory dissolution clause the organization also failed the organizational_test described in failed to meet the inspection conclusion must file the organization's exempt status is revoked effective january 20xx form_1120 for the tax periods ending on or after december 20xx catalog number 20810w page_ form 886-a department of the treasury-internal revenue service publish no irs gov
